Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is a DIV of US patent Application 15/894,408, filed on 02/12/20218.  
Claims 45-50 are currently pending in this patent Application.
The preliminary amendment filed on 10/09/2020, canceling claims 1-44 is acknowledged.
Claim(s) 45-50 are drawn to a system comprising: (a) a microbe; (b) a first polynucleotide comprising an controllable coding region operably linked to a first promoter, wherein expression of the controllable coding sequence by the first promoter is controlled by a modulator polypeptide, and wherein the controllable coding region encodes an antimicrobial peptide; and (c) a second polynucleotide comprising a second coding region operably linked to a second promoter, wherein the second coding region encodes the modulator polypeptide, wherein the microbe is Lactobacillus (Lb.) spp., and the species are Lb. acidophilus, Lb. bulgaricus, Lb. reuteri and Lb. plantarum.
Claims 45-50 are present for examination.

Election/Restrictions/Species
This application contains claims directed to the following patentably distinct Lactobacillus spp.  (a) Lb. acidophilus, (b) Lb. bulgaricus, (c) Lb. reuteri and (d) Lb. plantarum recited in claim 5.
The Lactobacillus spp. species (a) to (d) are structurally unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In 
Applicant is required under 35 U.S.C. 121 and 372 to elect a single disclosed species from the Lactobacillus spp. for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an 
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal H. Chowdhury whose telephone number is 571-272-8137.  The examiner can normally be reached on 9-5 from M-F EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
Iqbal H. Chowdhury, Primary Examiner 
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent & Trademark Office
400 Dulany Street, Rm. REM 5A49
Alexandria, VA 22314
Ph. 571-272-8137 and Fax 571-273-8137

	
/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656